Title: To Thomas Jefferson from William C. C. Claiborne, 22 June 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            New Orleans 22 June 1806.
                        
                        I am honored with the receipt of your interesting letter of the 27. of April.
                        The arrangement of our Militia, which was recommended to Congress, was well calculated for the defence of our
                            Country, and it is regretted by me that the system was not approved.
                        The proposition which was submitted to Congress, with a view to the immediate settlement of a part of this
                            Territory by American Citizens, upon the condition that they should in the event of war serve in our armies, was recd.
                            here with great approbation. Its adoption would have been attended with many happy consequences; Besides adding to the
                            safety of the Territory, it would have increased the american population; have facilitated the introduction of the
                            American Government, Laws and Language; increased the value of the adjoining vacant lands—and therefore have liberally
                            compensated the United States for the Donations bestowed on Settlers. Indeed I view this proposition as one founded on
                            such good policy, that I hope, sincerely, it may be renewed at the next Session of Congress—and I anxiously anticipate its
                            adoption.
                        The force destined for this Territory, with the aid of the Militia, is, for the present sufficient for its
                            protection. I have given my opinion to the Secretary at War, as to the best mode of disposing of the Troops ordered on
                            this Station, and I shall take care to have my militia so arranged as to give immediate aid, if occasion should require
                            their services.
                        On the Mobile, and towards Pensacola the Spanish Agents continue to manifest an unfriendly disposition. From
                            the side of Nacogdoches, every thing was quiet at the date of my last dispatches. My own impression is, that they are
                            withdrawing all their forces from the western Provinces, to the Sea-board, with a view of repelling Miranda and putting
                            down a spirit of insurrection among the people.
                        We have here no correct information of the progress of Miranda; it is however very certain that a spirit of
                            disaffection exists in many of the Spanish Provinces, and that of late there have been several partial insurrections. The
                            Spanish Government is very weak towards Mexico. Their regular troops are few in number, and so enfeebled by a continued
                            inactivity for many years, that it is suspected they would make but little opposition to an active and bold Invader. I
                            have been surprised that England has not made an attack, in that quarter. It presents to her an easy conquest, and I
                            should suppose one, too, which would prove highly injurious to her Enemies. But perhaps England countenances Miranda, and
                            will give him effectual aid.
                        The exploring party under the direction of Mr. Freeman was, not long since, on the Eve of departing from
                            Nachetoches. I hope they may meet with no interruption in ascending the Red river.
                        I feel much anxiety for the safety of Captain Lewis—and anticipate with pleasure his happy return to his
                            Country and his friends. If Sir, you have any certain news of the progress of that enterprizing and valuable young Man,
                            will you be good enough to communicate it to me?
                        Mr. Deplantier is sincerely the friend of General La Fayette, and will unquestionably be attentive to his
                            interest. The late Act of Congress is favorable to the General. I hope, now, there will be no difficulty in locating the
                            vacant land on the Canal of Carondalet. Mr. Deplantier is at present absent from the City; I however will write him, and
                            suggest the propriety of his acting, without delay, under the late Law.
                        Two Gunboats have arrived from Kentucky, at this Port. They are built of strong materials, and seem well
                            adapted for the Lakes, and the service for which they are intended.
                        I have heretofore apprised you of my intention to visit, in the course of the Summer, the several Counties on
                            the Mississippi; and if circumstances will permit, perhaps I may venture as far as Nachetoches. I shall set out on my
                            excursion early in the ensuing month, and in the course of my journey I propose to write you frequently, and to give you
                            an accurate account of the Country and of the disposition and sentiments of the people.
                        Mr. Reibelt, of whom you speak so favorably, has passed some time in New Orleans. I find him an interesting
                            acquaintance: He unites to much information, firm principles of Republicanism: He however is under strong apprehensions of
                            having experienced some domestic calamity, and takes his passage on tomorrow in a ship for Baltimore.
                        I have the honor to be, Sir, with great respect, your faithful friend!
                        
                            William C. C. Claiborne
                     
                        
                    